          Case 2:13-cr-00421-GJP Document 735 Filed 07/31/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA
                                                              CRIMINAL ACTION
          v.
                                                              NO. 13-00421-1
 YLLI GJELI


PAPPERT, J.                                                                   July 31, 2020

                                     MEMORANDUM

         Ylli Gjeli moves for compassionate release. The Court denies the Motion because

extraordinary reasons do not warrant G             release.

                                               I
         In 2014, a jury found Gjeli guilty of racketeering, collecting an unlawful debt,

making an extortionate extension of credit and running an illegal gambling business.

See (J         V     S    , ECF N . 368). T    C                        168

incarceration. (Judgment 2, ECF No. 482.) At sentencing, Gjeli reported no medical

conditions, though the Probation Office noted that he had a history of kidney stones

and back pain. See (PSR ¶¶ 325 26); (Gjeli Sentencing Mem. 8 11, ECF No. 473);

(Objs. to PSR 1 5, ECF N . 468) (                                PSR

medical condition).

         Following the onset of the COVID-19 pandemic, Gjeli petitioned the warden of

his prison for compassionate release. See (Mot. for Release 1, ECF No. 723). The

warden denied the request. See (G         R    . 4, ECF No. 731). Having exhausted his

prison remedies, Gjeli now moves pro se for the Court to grant him compassionate




                                              1
           Case 2:13-cr-00421-GJP Document 735 Filed 07/31/20 Page 2 of 3




release under 18 U.S.C. § 3582(c)(1)(A). 1 See (Mot. for Release 1). He justifies his

request by arguing that his arthritis,

him highly susceptible to COVID-19. (Id.)

                                                 II
       A

                                                                                           . 18

U.S.C. § 3582(c)(1)(A). But                               COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot independently justify

                         . United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

Rather, a prisoner must show, at a minimum, that his health conditions render him

susceptible to COVID-19. See, e.g., United States v. Pawlowski, --- F.3d ----, No. 20-

2033, 2020 WL 4281503, at *2 (3d Cir. June 26, 2020) (noting the government conceded



COVID-19                                                                         ).

       G       medical conditions do not present an extraordinary and compelling reason

for his release. Even if Gjeli in fact suffers from arthritis, spinal injury and shortness

of breath, but see (G      R     . 15),

increased risk of severe illness from COVID-19, cf. Coronavirus Disease 2019, People at

Increased Risk, Center for Disease Control and Prevention, https://www.cdc.gov/



1       Gjeli also asks the Court to convert his prison term to one of home confinement See (Mot. for
Release 1). The Court, however, is powerless to grant that request. Congress has invested the
Bureau of Prisons not the courts with the discretion to determine whether home confinement is
appropriate for a given prisoner. See United States v. Pettiway, No. CR 08-129, 2020 WL 3469043, at
*2 (E.D. P . J     25, 2020) ( C
inmates into home confinement . . . . ); United States v. Rodriguez-Collazo, No. 14-CR-00378-JMY,
2020 WL 2126756, at *3 (E.D. Pa. May 4, 2020) (same); see also United States v. Tapia, 564 U.S. 319,
331 (2011) (                                                           ,   BOP
over where the prisoner serves his sentence).


                                                  2
        Case 2:13-cr-00421-GJP Document 735 Filed 07/31/20 Page 3 of 3




coronavirus/2019-ncov/need-extra-precautions/index.html (last visited July 30, 2020)

(identifying other conditions carrying added risk). Absent any evidence that Gjeli is

highly susceptible to COVID-19, the Court cannot conclude that extraordinary and

                           G             . See Raia, 954 F.3d at 597.

      An appropriate Order follows.

                                                BY THE COURT:



                                                /s/ Gerald J. Pappert
                                                GERALD J. PAPPERT, J.




                                            3
